Name: Commission Regulation (EEC) No 2216/90 of 30 July 1990 laying down further transitional measures to support the beef market in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/ 18 Official Journal of the European Communities 31 . 7 . 90 COMMISSION REGULATION (EEC) No 2216/90 of 30 July 1990 laying down further transitional measures to support the beef market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas the period fixed in Article 90 of the Act of Accession was extended to 31 December 1990 by Council Regulation (EEC) No 3849/89 ('); Whereas Commission Regulation (EEC) No 1272/90 of 14 May 1990 laying down further transitional measures to support the beef market in Spain (2) authorized the Spanish intervention agency to purchase beef at fixed prices between 15 May and 15 July ; whereas in view of the persistence of beef market difficulties in Spain a fresh transitional measure should be adopted ; Whereas, in order to be effective, these transitional measures should involve the buying in at fixed prices of all products in the beef sector in accordance with the conditions laid down in Title I, Section I, and Titles II and III of Commission Regulation (EEC) No 859/89 of 27 March 1989 laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (') ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish intervention agency mentioned in Annex V to Regulation (EEC) No 859/89 shall buy in carcases, half-carcases, forequarters or hindquarters of adult bovine animals as described in Annex III to that Regulation up to a maximum of 5 000 tonnes during the period 1 August to 30 September 1990 . 2. The buying-in price shall be ECU 269,5 per 100 kilograms of carcase or half-carcase in category A and quality class R 3. The prices of the other eligible qualities shall be arrived at using the coefficients set out in Annex IV to that Regulation . 3 . The prices for forequarters and hindquarters shall be derived from the carcase price using the coefficients 0,80 and 1,20 respectively for the straight cut and 0,75 and 1,25 respectively for the cut known as 'pistola'. 4 . The Spanish intervention agency shall buy in products offered under the conditions laid down in Title I, Section I, and in Titles II and III of Regulation (EEC) No 859/89 . 5 . The intervention agency shall pay between the 45th and 60th day following that of takeover for products bought in . Article 2 This Regulation shall enter into force on 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 374, 22. 12. 1 989, p. 7. (2) OJ No L 124, 15 . 5 . 1990, p . 45. O OJ No L 91 , 4. 4. 1989, p. 5 .